Matter of Mayo v Mays (2021 NY Slip Op 03455)





Matter of Mayo v Mays


2021 NY Slip Op 03455


Decided on June 2, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 2, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
CHERYL E. CHAMBERS
BETSY BARROS
PAUL WOOTEN, JJ.


2020-07617
 (Docket Nos. F-9837-17/19F, F-9837-17/19D)

[*1]In the Matter of Tashema Shanee Mayo, respondent,
vMarcellis D. Mays, appellant.


Lisa Siano, Merrick, NY, for appellant.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of commitment of the Family Court, Nassau County (Danielle M. Peterson, J.), dated September 17, 2020. The order of commitment, in effect, confirmed findings of fact and an order of disposition by default of the same court (Lisa M. Williams, S.M.), both dated August 7, 2020, made after a hearing and upon the father's default, finding that the father willfully violated a prior order of child support, and committed him to the custody of the Nassau County Correctional Facility for a period of 90 days unless he paid the purge amount of $5,000. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which she moves for leave to withdraw as counsel for the appellant.
ORDERED that the appeal is dismissed, without costs or disbursements; and it is further,
ORDERED that counsel's application for leave to withdraw as counsel is denied as academic.
The appeal must be dismissed because no appeal lies from an order made upon the default of the appealing party (see CPLR 5511; Matter of Zelaya v Cervas, 178 AD3d 710, 711; Matter of Carino v Carino, 160 AD3d 727; Matter of Andrew J.U.M. [Jelaine E.M.], 154 AD3d 758, 758; Matter of Zulme v Maehrlein, 133 AD3d 608, 609; Matter of Amber Megan D., 54 AD3d 338, 338; Matter of Joshua M. v Dimari N., 9 AD3d 617, 618-619).
LASALLE, P.J., CHAMBERS, BARROS and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court